Citation Nr: 9909061	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  92-20 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the reduction in rating for rheumatoid arthritis 
of the lumbar spine from 20 percent to noncompensable, 
effective October 1, 1991, was proper.

2.  Entitlement to an increase in the 20 percent evaluation 
for rheumatoid arthritis of the lumbar spine prior to October 
1, 1991.


REPRESENTATION

Appellant represented by:	John D. Rutland, Attorney


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1961 to 
February 1962.  This appeal arises from an October 1990 
rating decision of the Houston, Texas, regional office (RO) 
which denied an increased evaluation for the veteran's 
service-connected rheumatoid arthritis of the lumbar spine, 
evaluated as 20 percent disabling.  The veteran appealed this 
decision.  The RO subsequently reduced the rating for this 
condition to zero (0) percent, effective October 1, 1991; and 
the veteran also appealed that decision.

This matter was Remanded by the Board of Veterans' Appeals 
(Board) in August 1994 and January 1996 for the purpose of 
obtaining additional medical evidence and to afford due 
process of law.  It has been returned to the Board for 
appellate review.

In the Board's remand action of January 1996, it was noted 
that the issue of service connection for a back disability, 
other than rheumatoid arthritis, was inextricably intertwined 
with the issues on appeal.  A medical examination to address 
this additional issue was requested.  In view of the 
veteran's lack of cooperation in appearing for scheduled 
spine examinations in April 1997 and again in December 1998 
without good cause, no useful purpose would be served by 
further delaying a decision on the issues listed on the title 
page of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

In essence, the appellant contends that the RO erred when it 
reduced the evaluation for his rheumatoid arthritis of the 
lumbar spine.  Moreover, he contends that the disability has 
increased in severity, and that a higher disability 
evaluation is warranted.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the reduction in rating from 
20 to zero (0) percent for service-connected rheumatoid 
arthritis of the lumbar spine from October 1, 1991 was 
proper.  The Board also finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for rheumatoid arthritis of the lumbar spine in excess 
of 20 percent prior to October 1, 1991.


FINDINGS OF FACT

1.  The veteran's claims are plausible, and the RO has 
obtained sufficient evidence for an equitable disposition of 
his claim.

2.  By a rating action dated in November 1962, service 
connection for rheumatoid arthritis was granted and a 
noncompensable disability evaluation was assigned.

3.  The noncompensable disability rating for rheumatoid 
arthritis was increased to 10 percent in a July 1987 rating 
action and to 20 percent in a November 1987 rating action.

4.  After reviewing the report of VA examinations conducted 
in September 1990, the RO issued an October 1990 rating 
action in which it proposed to reduce the disability 
evaluation assigned to the veteran's rheumatoid arthritis of 
the lumbosacral spine from 20 percent to zero (0) percent.

5.  In a July 1991 rating action, the decision to reduce the 
evaluation of the veteran's rheumatoid arthritis of the 
lumbosacral spine to noncompensable was made final, effective 
from October 1, 1991.

6.  Clinical and radiographic findings from VA examinations 
dated in September 1990, October 1991, and November 1991 fail 
to show that the veteran has active rheumatoid arthritis, or 
that his complaints of chronic low back pain with limitation 
of motion and radiculopathy are caused by his service-
connected rheumatoid arthritis of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 20 percent evaluation 
assigned for rheumatoid arthritis of the lumbar spine has not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.105, 3.344, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5002 (1998).

2.  The criteria for an increased evaluation for service-
connected rheumatoid arthritis of the lumbar spine, prior to 
October 1, 1991, have not been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. § 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5002, 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran was diagnosed 
as having rheumatoid arthritis of the sacroiliac joints.  
Notably, he was first seen for complaints of back pain in 
June 1961.  An x-ray taken at that time revealed some 
increase in the lumbosacral angle which could have led to 
instability.  A Report of Clinical Board dated in December 
1991 indicated that the veteran was transferred to the San 
Diego U.S. Naval Hospital due to continued complaints of back 
pain.  A physical examination revealed no pertinent positive 
physical findings except for subjective pain in the area of 
the lumbosacral spine on hyperextension.  However, x-rays of 
the sacroiliac spine showed findings compatible with early 
rheumatoid spondylitis.  The veteran was diagnosed as having 
rheumatoid arthritis of the sacroiliac joints.  The Physical 
Evaluation Board recommended his discharge.

In April 1962, the veteran filed a claim for service 
connection.

The veteran was afforded a VA orthopedic examination in July 
1962.  He complained of swelling of the joints and constant 
back pain.  There was no actual deformity of any joints nor 
was there any evidence of swelling, redness or feverishness.  
There was no limitation of motion.  Tenderness was noted at 
approximately L3-L4 on percussion.  There was no remarkable 
muscle spasm of the paraspinal muscles.  The veteran had a 
full range of motion of the lumbar spine.  There was no 
evidence of any neurological changes.  X-rays of the dorsal 
and lumbosacral spines revealed no abnormality.  Results of a 
rheumatogram were essentially normal.  The diagnosis was "no 
findings at this time of rheumatoid arthritis."

Service connection for rheumatoid arthritis was granted in 
November 1962.  Noting that his service medical records were 
positive for treatment and diagnosis of rheumatoid arthritis, 
the RO found that rheumatoid arthritis had its onset during 
the veteran's military service, and that service connection 
was warranted.  However, as there were no current findings of 
rheumatoid arthritis, the RO held that the condition did not 
deserve a compensable disability evaluation.

The veteran filed a claim for an increased evaluation of his 
service-connected rheumatoid arthritis in May 1987.  He 
indicated that he had been suffering from back pain since 
1961.  He noted that he was told that he did not have 
arthritis but that he was suffering from a herniated disk.  
He said that he was receiving outpatient treatment through 
the San Antonio VA Medical Center (VAMC).

Medical records from the San Antonio VAMC dated from January 
1987 to May 1987 show that the veteran received treatment for 
complaints of chronic low back pain with periodic radiation 
into the left lower extremity.  Of note, a May 1987 treatment 
report indicated that the veteran had tight back muscles 
bilaterally with pain on deep palpation over the gluteus 
medius muscles.  He had positive straight leg raises on the 
right to 80 degrees and on the left to 60 degrees.  The 
impression was myofascial pain.

By a rating action dated in July 1987, a 10 percent 
disability evaluation was assigned for rheumatoid arthritis 
of the lumbar spine.

Additional medical records from the San Antonio VAMC dated 
from May 1986 to September 1987 were associated with the 
claims folder.  Those records show that the veteran received 
routine treatment for complaints of chronic low back pain.  
When seen in June 1986, he reported that he had intermittent 
low back pain since age 18.  The latest flare-up began two 
months ago.  He also reported that the back pain radiated 
down his left lower extremity.  A September 1987 treatment 
note indicated that the veteran had positive straight leg 
raises bilaterally at 45 degrees.  He also had parapineal 
tenderness and spasm.  There were no findings that attributed 
the veteran's complaints of back pain to rheumatoid 
arthritis.

Based on the findings of the VA outpatient treatment records, 
the veteran was granted a 20 percent disability evaluation 
for rheumatoid arthritis of the lumbar spine in November 
1987.  

As part of a routine evaluation of his service-connected 
disability, the veteran was afforded a VA general medical 
examination in September 1990.  He complained of continual 
low back pain.  He stated that his back pain started after he 
slipped off a light pole in service.  The examiner noted that 
the veteran had been diagnosed as having rheumatoid arthritis 
in service, after an x-ray showed findings compatible with 
early rheumatoid arthritis sacroiliac spondylitis.  However, 
the veteran stated that he was later diagnosed as having disc 
disease in 1976.  Following a physical examination, he was 
diagnosed as having chronic low back pain.  The examiner 
stated that there were no clinical signs of rheumatoid 
arthritis.  If the veteran truly suffered from rheumatoid 
arthritis, the examiner opined that such signs would have 
developed after 30 years of having said disease.  The veteran 
was referred for an orthopedic evaluation.

The veteran was afforded a VA orthopedic examination in 
September 1990.  He demonstrated a slow gait with a stooped 
posture in the lumbar spine.  The lumbar spine's alignment 
was normal.  There was mild to moderate atrophy of the 
parapineal musculature.  There was no list.  Forward bending 
was painful to 40 degrees flexion.  Full extension was 
limited by 15 degrees.  Bending to the right and left was to 
10 degrees.  All motions were associated with pain.  Straight 
leg raising test was positive for both legs.  X-rays of the 
lumbosacral spine demonstrated a slight narrowing of L5-S1 
that the radiologist opined "could" have been congenital 
rather than due to a degenerative change.  The diagnosis was 
spondylolysis of the L5 lumbar spine with bilateral 
radiculopathy.  

In October 1990, the 20 percent disability evaluation for 
service-connected rheumatoid arthritis of the lumbar spine 
was confirmed and continued.  The RO found that the 
disability remained moderately symptomatic, and that an 
increased evaluation was not warranted.  The veteran filed a 
notice of disagreement with this decision in December 1990.

In January 1991, the RO issued a rating decision that 
proposed a reduction in the evaluation of the veteran's 
service-connected rheumatoid arthritis of the lumbar spine 
from 20 percent to noncompensable.  The RO found that there 
was no evidence of record that showed that rheumatoid 
arthritis had ever been established subsequent to the 
veteran's diagnosis in service.  The findings of the 
September 1990 examinations were noted.  The RO determined 
that the increased ratings assigned in July 1987 and November 
1987 had been based on outpatient records showing treatment 
for chronic low back pain.  Thus, while service connection 
for rheumatoid arthritis of the lumbar spine was a protected 
diagnosis, the RO held that the evidence of record did not 
support any current back pathology as being the result of 
rheumatoid arthritis and therefore a reduction to 
noncompensable was appropriate.

The veteran was sent a letter that referenced the proposed 
reduction in February 1991.  Therein, he was advised that the 
reduction would not become final until 60 days from the date 
of the letter.  Within those 60 days, he was also informed 
that he could submit evidence showing that the proposed 
reduction should not be taken.

In a statement received in March 1991, the veteran argued 
that a reduction of his benefits from 20 percent to zero (0) 
percent was not justified.  He stated that he had been 
service-connected for rheumatoid arthritis of the lumbosacral 
spine since 1962.  He asked that his VA outpatient treatment 
records be obtained and considered.

By a rating action dated in July 1991, the disability 
evaluation for the veteran's service-connected rheumatoid 
arthritis of the lumbar spine was reduced from 20 percent to 
noncompensable from October 1, 1991.  Again, the RO stated 
that there was no evidence that the veteran had been 
diagnosed as having rheumatoid arthritis of the lumbar spine 
since his discharge.  The RO stated that the veteran's 
existing back disabilities were not related to his service-
connected disability.  The RO added that the veteran had been 
notified of the proposed reduction, and that no additional 
evidence or request for personal hearing had been received.

At the request of his former representative (Disabled 
American Veterans), the veteran was afforded a VA orthopedic 
examination in October 1991.  He stated that he had been 
suffering from chronic low back pain since service.  He could 
not recall a specific history of trauma, but that he was 
diagnosed as having rheumatoid arthritis.  He complained of 
constant pain in the lumbar spine with intermittent radiation 
to the anterior aspect of his thighs.  On examination of the 
lumbar spine revealed no significant atrophy or spasm.  Range 
of motion, deep tendon reflexes, and motor strength could not 
be tested because the veteran had recently undergone right 
ankle surgery and was confined to a wheelchair.  X-rays of 
the lumbar spine revealed overall normal alignment.  There 
was mild narrowing of L5-S1 but with no significant spurring.  
There was no significant degeneration of the posterior facets 
of the lumbar spine that would be typical of rheumatoid 
arthritis.  There was no significant osteopenia of the spine 
or bone seen of x-rays that would also be more typical of 
rheumatoid arthritis.  The diagnosis was degenerative disc 
disease, L5-S1.  The examiner noted that the findings of the 
clinical examination and the radiographic features of the 
lumbar spine did not suggest rheumatoid arthritis.  However, 
as an examination of the lumbar spine was limited due to his 
recent surgery, the examiner recommended that the veteran be 
afforded a follow-up examination.

The veteran was afforded another VA orthopedic examination in 
November 1991.  He stated that he had been suffering from 
back pain since 1961, and that said pain had been attributed 
to rheumatoid arthritis at that time.  He said that the pain 
was concentrated in his low back, and that it occasionally 
radiated down to his lower extremities.  He indicated that he 
had had multiple physical therapy treatments with virtually 
every modality including non-steroidal anti-inflammatories, 
medications and steroids injections.  Again, the veteran was 
noted to have recently undergone right ankle surgery.  He sat 
in the wheelchair with his hips flexed to 90 degrees.  He was 
able to stand in his cast.  Flexion was limited in 30 degrees 
with complaints of tightness and pain in his low paraspinous 
regions.  Lateral flexion was limited to 10 degrees and 
extension was limited to 10 degrees.  On palpation, his 
muscles appeared to be moderately in spasm.  There was no 
obvious deformity to the back with forward flexion.  

Based on these findings and the October 1991 lumbar spine x-
rays, the veteran was diagnosed as having chronic lumbosacral 
spine pain without radiation in any apparent nerve root 
irritation.  There was no evidence of osteopenia or any 
evidence of any other sequela in the joints that one would 
expect with rheumatoid arthritis.  The examiner opined that 
the diagnosis of rheumatoid arthritis was "questionable at 
best."  With all the veteran's attempted modalities that 
were controlling his low back and the chronicity of his 
complaints, the examiner opined that the veteran would, "in 
all likely circumstance, be afflicted with the same symptoms 
whether real or imagined for the rest of his days."  He 
added that the veteran appeared to be "rather content with 
his symptoms at this time."

The noncompensable evaluation for service-connected 
rheumatoid arthritis was continued in March 1992.  The RO 
found that the veteran's current back symptoms were unrelated 
to his protected service connected rheumatoid arthritis.  The 
veteran was furnished a supplemental statement of the case 
that same month.

The matter was Remanded by the Board in August 1994 for the 
purpose of obtaining additional medical evidence.  
Specifically, the Board indicated that the veteran had 
requested that his VA outpatient treatment records be 
obtained, and that the RO had failed to do so.  Moreover, the 
Board observed that there was also evidence that the veteran 
had applied for Social Security disability benefits due to 
arthritis.  This evidence was received by the RO in June 
1991, prior to the rating action dated on July 3, 1991 
effectuating the rating reduction.  As those records could 
have been relevant to the issues on appeal, the Board 
determined that the duty to assist required VA to obtain 
those records prior to final adjudication.  

Medical records from the Houston VAMC dated from May 1991 to 
August 1993 indicate that the veteran received evaluations 
and treatment for, but not limited to, post-traumatic 
arthritis of the right ankle.  The veteran underwent right 
ankle arthrodesis in October 1991.  There were no findings 
pertaining to rheumatoid arthritis of the lumbosacral spine.

An administrative decision from the Social Security 
Administration dated in August 1992 was associated with the 
claims folder.  The Administrative Law Judge (ALJ) found that 
the veteran was not entitled to disability insurance benefits 
or supplemental security income.  Copies of medical records 
from various VA facilities dated from February 1990 to March 
1992 were attached to the decision.  Those records show that 
he underwent a right ankle arthrodesis, and that he received 
postoperative treatment for the same.  The records also 
indicate that he received periodic treatment for alcohol 
abuse and complaints of low back pain.  The low back 
complaints are contained in records from July 1991.  Again, 
there were no findings that related any complaints of back 
pain to his service-connected rheumatoid arthritis.

By a rating action dated in March 1995, the veteran's claim 
for an increased evaluation for service-connected rheumatoid 
arthritis was denied.  The RO found that the evidence of 
record showed that the veteran's complaints of back pain were 
attributable to his non-service connected spondylolysis.  The 
RO determined that signs of rheumatoid arthritis had not been 
found.  A supplemental statement of the case was furnished to 
the veteran in March 1995.

In January 1996, the matter was Remanded a second time for 
the purpose of obtaining additional medical evidence.  The 
Board found that medical clarification was needed in order to 
properly determine the etiology of any existing back 
disability.  As part of VA orthopedic and rheumatology 
examinations, the Board asked that there be a finding as to 
whether the veteran currently suffered from rheumatoid 
arthritis.  If rheumatoid arthritis was found, the examiners 
were also to comment on the level of disability attributable 
to rheumatoid arthritis and whether the manifestations could 
be disassociated from any co-existing low back disability.

In a letter dated in January 1996, the RO requested that the 
veteran submit the names and addresses of all medical care 
providers who had treated him for any back disability since 
1991.  A similar letter was mailed to the veteran's attorney 
in May 1996.  To date, neither the veteran nor his attorney 
has responded to this inquiry.  There is also no indication 
that either letter was returned as undeliverable.

In April 1997, the veteran failed to report for a scheduled 
VA orthopedic examination.  

The veteran's attorney was apprised of the veteran's failure 
to report for VA examination in a letter dated in January 
1998.  Without the exam findings, the RO stated that there 
was a possibility that the veteran's appeal would be denied.  
The RO indicated that the veteran would be scheduled for 
another set of VA examination.  If he failed to report for 
these second examination, the attorney was advised that the 
veteran's claims folder would be transferred to the Board 
without the benefit of a recent examination.  A copy of this 
letter was mailed to the veteran.  Again, there is no 
indication that either letter was returned to the RO for want 
of sufficient mailing address.

The veteran failed to report for a VA orthopedic examination 
scheduled in January 1998.

In a letter dated in August 1998, the RO advised the veteran 
his claim was being returned to the Board so that a decision 
could be made on his appeal.  He was told that he had 90 days 
to submit any additional evidence or argument in support of 
his claim.  A copy of this letter was also sent to the 
veteran's attorney.

II.  Analysis

A.  Whether the Rating Reduction Was Proper?

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
Whatever system is affected, evaluations are based upon lack 
of usefulness of these parts or systems, especially in self-
support.  The medical examiner must therefore furnish, in 
addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, a full description of the effects of 
disability upon the person's ordinary activity.

In addressing the propriety of a reduction, consideration 
must be given to 38 C.F.R. § 3.344(a), which provides in 
pertinent part with respect to rating reductions:

Ratings on account of diseases subject to 
temporary or episodic improvement . . . 
will not be reduced on any one 
examination except in those instances 
where all the evidence of record clearly 
warrants the conclusion that sustained 
improvement has been demonstrated. . . . 
Moreover, though material improvement in 
the physical or mental condition is 
clearly reflected the rating agency will 
consider whether the evidence makes it 
reasonably certain that the improvement 
will be maintained under the ordinary 
conditions of life.  

The Board further observes that the provisions of 38 C.F.R. § 
3.344(c) limit the application of 38 C.F.R. § 3.344(a).  That 
regulation provides, in pertinent part, that:  

The provisions of paragraphs (a) and (b) 
of this section apply to ratings which 
have continued for long periods at the 
same level (5 years or more).  They do 
not apply to disabilities which have not 
become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvements, physical or mental, in 
these disabilities will warrant reduction 
in rating.

Here, the veteran's disability evaluation had been in effect 
for less than five (5) years.  Thus, the reduction of rating 
in this case requires evidence of an examination disclosing 
improvement in the veteran's rheumatoid arthritis.

Where a reduction in evaluation of a service-connected 
disability is considered warranted, and the reduction would 
reduce compensation payments, the RO is required to prepare a 
rating proposing the reduction, to notify the beneficiary at 
his or her latest address of record, and allow 60 days for 
presentation of additional evidence.  38 C.F.R. § 3.105(e) 
(1998).

The RO in this case has complied with the procedural steps 
required of it.  Specifically, following the September 1990 
VA examination, the RO issued the January 1991 rating 
decision proposing to reduce the rating of the veteran's 
rheumatoid arthritis of the lumbar spine to noncompensable.  
The RO stated that the decision would not become final until 
the veteran was afforded full due process.  In July 1991, the 
RO issued a rating decision reducing the veteran's service-
connected rating for a rheumatoid arthritis of the lumbar 
spine from 20 percent to noncompensable, effective October 1, 
1991.

Nevertheless, compliance with 38 C.F.R. §§ 3.105 and 3.344 is 
not solely determinative of the issue of whether the 
reduction in rating was proper.  In any rating reduction 
case, the RO is required to ascertain, based upon review of 
the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Brown v. Brown, 5 Vet. 
App. 413, 421 (1993).

Rheumatoid arthritis is evaluated under the provisions of 
Diagnostic Code 5002.  In that regard, Diagnostic Code 5002 
states that:

Arthritis rheumatoid (atrophic) As an 
active process:
  With constitutional manifestations 
associated with active joint involvement, 
totally incapacitating.        100
  Less than criteria for 100% but with 
weight loss and anemia productive of 
severe impairment of health or severely 
incapacitating exacerbations occurring 4 
or more times a year or a lesser number 
over prolonged periods.                                                                      
60
  Symptom combinations productive of 
definite impairment of health objectively 
supported by examination findings or 
incapacitating exacerbations occurring 3 
or more times a year.                             
40
  One or two exacerbations a year in a 
well-established diagnosis.                                                                  
20


For chronic residuals: 
  For residuals such as limitation of 
motion or ankylosis, favorable or 
unfavorable, rate under the appropriate 
diagnostic codes for the specific joints 
involved.  Where, however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
codes a rating of 10 percent is for 
application for each such major joint or 
group of minor joints affected by 
limitation of motion, to be combined, not 
added under diagnostic code 5002.  
Limitation of motion must be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.

In comparing the findings of the VA outpatient treatment 
records, on which the 20 percent evaluation was based, and 
the September 1990, October 1991, and November 1991 VA 
examination reports, the Board is persuaded by the medical 
evidence of record that any back symptomatology that the 
veteran has is not attributable to the service connected 
rheumatoid arthritis.  In this regard, there is no evidence 
of the presence of rheumatoid arthritis.  Therefore, the 
reduction from 20 percent to noncompensable was warranted as 
these medical records confirmed that there was no evidence of 
the disability for which the veteran had been granted service 
connection.

As referenced above, the VA outpatient treatment records 
disclosed that the veteran received routine treatment for 
complaints of chronic low back pain with periodic radiation 
into the left lower extremity.  In particular, the veteran 
was shown to have had tight back muscles bilaterally with 
pain on deep palpation over the gluteus medius muscles, 
positive straight leg raises, and parapineal tenderness and 
spasm.  While there was no evidence that attributed these 
findings to rheumatoid arthritis, the July 1987 and November 
1987 rating actions that respectively granted 10 percent and 
20 percent disability ratings for rheumatoid arthritis of 
lumbar spine were predicated on these treatment reports.

Conversely, the September 1990 VA orthopedic and general 
medical examination reports show that the veteran's chronic 
low back pain with limitation of motion and radiculopathy was 
caused by spondylolysis of the L5 lumbar spine.  This 
conclusion was based on physical examination as well as a 
review of x-rays taken at that time.  Further, the general 
medical examiner determined that there was no evidence that 
the veteran currently suffered from rheumatoid arthritis or 
the residuals thereto.  The examiner also stated that the 
clinical signs of rheumatoid arthritis would have developed 
after 30 years of having the disease.  

Moreover, the October and November 1991 orthopedic 
examination reports indicated that neither clinical nor 
radiographic features suggested rheumatoid arthritis of the 
lumbar spine.  While the veteran does suffer from some 
limitation of motion attributable to his non-service 
connected L5-S1 degenerative disc disease, the November 1991 
VA examiner indicated that there was no relationship between 
the symptoms related to the veteran chronic lumbosacral spine 
pain and his service-connected rheumatoid arthritis.  In 
fact, the examiner stated that there was no evidence of 
osteopenia and/or sequela in the joints that would be 
indicative of rheumatoid arthritis.

The Board finds that aforementioned examination reports are 
full and complete.  The reports accurately record the 
veteran's history, his complaints, and the objective findings 
on examination.  They also include x-ray reports.  The Board 
notes that the 1990 and 1991 examinations failed to consider 
the functional impairment which can be attributed to pain or 
weakness.  See 38 C.F.R. § 4.40 (1998) and 4.45 (1998); see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in 
light of the finding that the veteran's chronic low back pain 
with limitation of motion is not attributable to his service-
connected rheumatoid arthritis, the Board finds no rationale 
in Remanding the matter for additional development.  In 
addition while there is evidence that the RO knew of the 
existence of Social Security records prior to the reduction, 
these records which were later obtained contain no evidence 
pertaining to the low back prior to the rating reduction.  
Thus, no harmful error is shown by not getting the records at 
that time.

Thus, after careful consideration of the record, the Board 
holds that the evidence supports reduction from 20 percent to 
zero (0) percent for rheumatoid arthritis.  In summary, at 
the time of the reduction, there was no medical evidence that 
the veteran had any symptomatology referable to rheumatoid 
arthritis.  Thus, it must be concluded that improvement in 
the condition was shown.

B.  Increase in the 20 Percent Evaluation, prior to October 
1, 1991, 
for Rheumatoid Arthritis of the Lumbar Spine

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened and/or not improved is sufficient to 
state a plausible, well-grounded claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant in the 
instant case has stated a well-grounded claim.  Moreover, as 
all evidence necessary to an equitable disposition of the 
veteran's claim was obtained by the RO, the VA has fulfilled 
its duty to assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 
(1998).

As referenced above, a 40 percent disability evaluation for 
rheumatoid arthritis is assignable when there are symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  See Diagnostic Code 5002.  There is no evidence that 
the veteran suffers from an active process of rheumatoid 
arthritis.  Accordingly, an increased evaluation under 
Diagnostic Code 5002 would be inappropriate

The Board has also considered the veteran complaints of 
limitation of motion of the lumbar spine as a chronic 
residual of his service-connected rheumatoid arthritis.  In 
that regard, a 40 percent rating may be assigned for severe 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.

Here, the September 1990 and November 1991 VA orthopedic 
examinations showed that the veteran suffered from a 
limitation of motion of the lumbar spine.  Nevertheless, the 
Board notes the veteran's chronic low back pain with 
limitation was found to be unrelated to his service-connected 
rheumatoid arthritis.  As previously stated, the evidence of 
record clearly shows no evidence of rheumatoid arthritis or 
the residuals thereto.  Notably, there were no findings of 
osteopenia or sequela in the joints that would normally be 
associated with the affliction of rheumatoid arthritis.  In 
other words, the Board finds that a discussion as to the 
severity of the loss of range of motion of the lumbar spine 
is moot because there is no disability to evaluate with 
regard to rheumatoid arthritis.  Therefore, consideration of 
38 C.F.R. § 4.40 (1998) and 4.45 (1998) and the Court's 
holding in DeLuca v. Brown would also be unwarranted.


ORDER

Restoration of the 20 percent disability evaluation for the 
service-connected rheumatoid arthritis of the lumbar spine is 
denied.

Entitlement to an increase in the 20 percent evaluation for 
rheumatoid arthritis of the lumbar spine prior to October 1, 
1991 is denied.


REMAND

The Court, in a recently issued decision, held that a remand 
by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders, and imposes 
upon the Secretary of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the remand.  Furthermore, 
the Court held that where "the remand orders of the Board . 
. . are not complied with, the Board itself errs in failing 
to insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998).

In its August 1994 Remand, the Board determined that the 
veteran had raised the issue of entitlement to service 
connection for a chronic low back disorder other than 
rheumatoid arthritis, and that that issue was inextricably 
intertwined with the increased rating issues on appeal.  In a 
March 1995 decision, the RO denied service connection for 
spondylolysis at L5-S1 (i.e., service connection for a back 
disability other than rheumatoid arthritis).  Thereafter, in 
a Supplemental Statement of the Case issued that same day on 
the issues of the rating to be assigned the rheumatoid 
arthritis, it was incidentally noted that the evidence of 
record showed a diagnosis of spondylolysis, L5 lumbar spine 
with radiculopathy, which "could be congenital rather than 
due to degenerative disease."  In the letter accompanying the 
Supplemental Statement of the Case, the veteran was not 
specifically notified of his right to file an appeal of the 
March 1995 rating action that denied service connection for a 
back disability other than rheumatoid arthritis.  

Finding that the veteran was not adequately notified of his 
right to appeal the decision regarding service connection for 
a back disability, other than rheumatoid arthritis, nor of 
his right to a hearing on this issue, the matter was Remanded 
again in January 1996 for the purpose of affording due 
process to the veteran.  After reviewing all pertinent 
medical evidence, the RO was told to adjudicate the issue of 
service connection for a low back disability, other than 
rheumatoid arthritis.  In so doing, the RO was ordered to 
provide the veteran and his attorney with specific notice of 
the determination and the right to appeal.  This has yet to 
have been accomplished.

Therefore, this case is Remanded to the RO for the following 
development:

The RO should review the issue of service 
connection for a low back disability, 
other than rheumatoid arthritis, and take 
appropriate adjudicative action.  Again, 
this should include providing the veteran 
and his attorney specific notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the veteran and his attorney 
should be furnished a supplemental 
statement of the case and given time to 
respond thereto.  They should also be 
made aware of the need to file a 
substantive appeal to this issue they 
wish the Board to consider it.

The case should be returned to the Board for further 
appellate consideration, as appropriate.  The appellant need 
take no action until he is further informed.  The purpose of 
this REMAND is to afford the appellant his due process 
rights.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 21 -


